Exhibit 10.2



MASTER SERVICE AGREEMENT


THIS MASTER SERVICE AGREEMENT is made and entered into as of this 9th day of
March 2018 (the “Effective Date”), by and between 360 East 88th Street, Unit 2A,
New York, NY 10128, and Genprex, Inc, a Delaware Corporation having offices at
100 Congress Avenue, Suite 2000, Austin, TX 78701 (the “Company”).


WHEREAS, Consultant is in the business of assisting in the selection and
coordination of investor awareness providers and services (the “Services”);


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Consultant hereby agree as
follows:


1.                 GENERAL.


a. Statement of Work. Consultant agrees to provide Services to the Company in
accordance with the terms and conditions of this Agreement.  A description of
the Services to be provided shall be set forth in one or more mutually agreed
upon documents (each, a “Statement of Work”), each of which upon execution by
Consultant and the Company shall become binding between the parties and made a
part hereof.  Each Statement of Work entered into by the parties in connection
herewith shall be subject to, and the obligations of the parties hereunder shall
be performed in accordance with, the terms and conditions of this Agreement.
Each Statement of Work shall (i) supplement and form a part of this Agreement,
(ii) be read and construed as one with this Agreement, and (iii) be deemed
incorporated by reference herein.  In the event of any conflict between the
terms of this Agreement and any Statement of Work, the terms of this Agreement
shall govern and control unless such Statement of Work expressly indicates
otherwise.


b. Change orders. The scope of the Services to be provided hereunder shall not
be changed in any material respect without a mutually agreed upon change order
executed by an authorized representative of each party.  Unless otherwise agreed
to by the parties and set forth in the change order, all additional Services set
forth in a change order shall be billable as set forth in the change order.


2.                 PAYMENT.


a. General.  The Company shall pay to Consultant the fees for the Services as
set forth in the applicable Statement of Work (the “Fees”), plus costs for
expenses.  The Company shall make all payments in United States Dollars unless
otherwise provided in the Statement of Work.  All late payments shall bear
interest at the lesser of the rate of 0.5% per month or the highest rate
permissible under applicable law, calculated daily and compounded monthly. 
Commencing on the Effective Date, the Consultant will be retained as a
Consultant and independent contractor for the Company for the Term as set forth
in Section 3. A description of Services can be found in Exhibit A.


b. Payment in Stock. To the extent that any Statement of Work provides for
payment in Company Stock or other securities (“Stock”), the parties hereby agree
as follows:


i.
The Company may not issue any Stock under a registration Statement on Form S-8
or Rule 701 under the Securities Act of 1933, as amended (the “1933 Act”);



ii.
Consultant hereby agrees to be bound by the Company’s insider trading or similar
policy, if any, during the Term, and for 90 days thereafter;



iii.
All Stock shall be restricted and bear a standard 1933 Act legend;



iv.
The Company shall cause its counsel to provide an opinion letter for removal of
any legend when and if such legend may be removed in accordance with applicable
law.



3.                 TERM.


The term of this Consulting Agreement (the “Term”) shall commence as of the
Effective Date and shall continue for a period of (3) months unless terminated
as provided herein.  After forty-five (45) days from the Effective Date, Company
may terminate this Agreement upon ten days written notice to Consultant (which
may be by email). This Agreement may also be terminated when mutually agreed
upon by both parties.

--------------------------------------------------------------------------------



4.                 SERVICES.


a. Acceptance.   All Services to be delivered hereunder shall be deemed accepted
by the Company upon its approval of the Statement of Work, unless otherwise set
forth in a Statement of Work.  If the Company rejects the Services rendered
hereunder, the Company shall provide a reasonable level of detailed information
for the rejection, and Consultant shall correct and/or modify the non-conforming
Services within fifteen (15) days thereof (or such other period of time as
mutually agreed upon in writing between the parties).  In the event that the
Company remains unsatisfied with the delivery of such Services after
resubmission by Consultant, Consultant and the Company shall promptly meet and
discuss the Company’s rejection in good faith, and agree to a resolution of the
Company’s rejection within fifteen (15) days.  In the event that Consultant and
the Company cannot resolve the Company’s rejection and such rejection was not
made in connection with any failure or defect of any third party product or
deliverable delivered by Consultant to the Company, the parties hereto shall
resolve the dispute in accordance with the terms and conditions of Section 13.


b.  Subcontracting.   The Company understands that Consultant will subcontract
all Services to subcontractors set forth in each Statement of Work and that the
Company’s execution of a Statement of Work constitutes approval of each such
subcontractor.  All subcontractors will be paid by Consultant unless otherwise
specifically agreed in the Statement of Work.



c. Company Responsibilities.


i. In connection with Consultant’s performance of the Services specified in the
Statement of Work, Company agrees to provide Consultant and/or each
subcontractor, such materials as may be necessary for the Services to be
performed (the “Materials”).  The Company hereby represents, warrants, covenants
and agrees that the Materials will be true and accurate and shall be free of any
material omissions or misstatements and otherwise compliant will all applicable
laws.


ii. The Company shall provide disclosures in each of its Forms 10-K and 10-Q as
to the existence of this Agreement and any Statement of Work, the amount paid or
to be paid in connection with each Statement of Work and the types of services
to be provided under each Statement of Work.


iii. During the Term, the Company shall advise Consultant of any and all
promotional activities with respect to its securities, prior to the commencement
of such activities, including, but not limited to, press releases and
engagements with other investment relations firms or other service providers
providing services similar to those or the Services provided in a Statement of
Work.


5. INDEPENDENT CONTACTOR.  At all times during the term of this Agreement,
Consultant and each subcontractor shall be an independent contractor in
providing the Services hereunder with the sole right to supervise, manage,
operate, control and direct the provision of such Services and the sole
obligation to employ, compensate and manage its own employees and business
affairs.  Nothing contained in this Agreement shall be deemed or construed to
create a partnership or joint venture, to create the relationship of
employee/employer or principal/agent, or otherwise create any liability
whatsoever of any party with respect to the indebtedness, liabilities,
obligations or actions of the other party.


6.                 CONFIDENTIAL MATTERS.


a.  Confidentiality.  Consultant and the Company agree that they may gain access
to or become familiar with trade secrets, computer databases, computer files,
documentation, and other confidential information, which may be valuable assets
and property rights of the other party (“Confidential Information”). 
Information disclosed hereunder shall not be considered “Confidential
Information” to the extent it: (i) is known to the receiving party prior to the
disclosure thereof by the disclosing party, other than by breach of this
Agreement, (ii) is or hereafter becomes, other than through the fault of the
receiving party, generally available to the public, (iii) is disclosed to the
receiving party by a third party other than in breach of an obligation of
confidentiality owed by such third party to the disclosing party; or (iv) is
independently developed by the receiving party as shown by the receiving party’s
written records, without the benefit of information disclosed by the disclosing
party.  Consultant and the Company each agree not to disclose or to divulge to
any other party such trade secrets or Confidential Information during the term
of this Agreement and for a period of three (3) years from the later of (a) the
date of completion of the Services provided hereunder or (b) the date of
termination of this Agreement pursuant to Section 9 herein.  Consultant and the
Company further agree that at any time at the disclosing party’s request, the
receiving party will surrender or destroy all copies, in any form or format, of
the Confidential Information that were developed or provided during the conduct
of services hereunder.



--------------------------------------------------------------------------------

b.  Required Disclosure of Confidential Information.  Either party may disclose
Confidential Information of the other party pursuant to any governmental,
judicial, or administrative order, subpoena, or discovery request, provided that
the party from whom disclosure is sought uses commercially reasonable efforts to
notify the other of such order, subpoena, or discovery request so that the other
party may prevent such disclosure or otherwise seek to make such disclosure
subject to a protective order or confidentiality agreement.


c. Remedy for Breach.   Each party acknowledges and agrees that any violation of
this Section 6 may cause immediate and irreparable harm, which money damages
would not sufficiently remedy, and that either party shall be entitled to
equitable relief, including injunction and specific performance, to prevent the
breach or threatened breach of such provisions and to secure their enforcement,
in addition to all other remedies available to the party at law or in equity.


7. FORCE MAJEURE. Neither party shall be in default hereunder by reason of any
failure or delay in the performance of its obligations hereunder where such
failure or delay is due to any cause beyond its reasonable control, including,
but not limited to, strikes, labor disputes, civil disturbances, riot,
rebellion, invasion, epidemic, hostilities, war, terrorist attack, embargo,
natural disaster, acts of God, flood, fire, sabotage, accident, delay in
transportation, fluctuations or non-availability of electrical power, heat,
light, air conditioning or Company equipment, loss and destruction of property,
intervention by governmental entities, change in laws, regulations or orders,
other events or any other circumstances or causes beyond such party’s reasonable
control (a “Force Majeure Occurrence”).


8. DISCLAIMER OF REPRESENTATIONS AND WARRANTIES.  Any description of the
Services is given by way of indication only and shall not constitute any
representation or warranty as to the quality or nature of the relevant Services
or concerning their fitness for any purpose, other than as set forth in a
Statement of Work. Furthermore, Company acknowledges that neither Consultant nor
any person purporting to act on its behalf has made any representation or given
any promise or undertaking which is not expressly set out in this Agreement or a
Statement of Work.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR
A STATEMENT OF WORK, NO EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY IS MADE
WITH RESPECT TO THE SERVICES TO BE PROVIDED BY CONSULTANT HEREUNDER, INCLUDING
WITHOUT LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.  THE REPRESENTATIONS AND WARRANTIES PROVIDED IN THIS
AGREEMENT, IF ANY, SHALL NOT APPLY TO DEFECTS OR FAILURE OF ANY DELIVERABLE DUE
TO ANY OF THE FOLLOWING BY THE COMPANY OR ANY THIRD PARTY: ACCIDENT, NEGLECT OR
MISUSE; UNUSUAL STRESS; OR ANY UNAUTHORIZED MODIFICATION OR ADJUSTMENT MADE TO
ANY DELIVERABLE.  Upon final payment by Company as provided for herein,
Consultant will assign to Company any and all manufacturers’ warranties and
sublicense any and all licenses provided by such third party manufacturers with
respect to the Products to be delivered by Consultant hereunder, to the extent
such warranties and/or licenses may be assigned or sublicensed.


9.                 LIMITATION OF LIABILITY.  NEITHER PARTY SHALL BE LIABLE
HEREUNDER FOR ANY INDIRECT, SPECIAL OR CONSEQUENTIAL LOSS OR DAMAGES (INCLUDING,
BUT NOT LIMITED TO, LOST PROFITS OR LOST SAVINGS) EVEN IF THE OTHER PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.   IN NO EVENT SHALL EITHER
PARTY’S AGGREGATE LIABILITY FOR ANY MATTER ARISING OUT OF THE SUBJECT MATTER OF
THIS AGREEMENT, WHETHER IN CONTRACT, TORT OR OTHERWISE, EXCEED THE AMOUNT OF THE
FEES PAID FOR THE PARTICULAR SERVICES WHICH GAVE RISE TO SUCH CLAIM UNDER THIS
AGREEMENT. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THE
REMEDIES PROVIDED HEREIN ARE THE PARTIES’ SOLE AND EXCLUSIVE REMEDIES.


10.               NO PUBLICITY.  Neither party hereto shall (i) issue any press
release or make any other written public statement with respect to this
Agreement and matters related hereto, or (ii) use the other party’s name, logo,
or any abbreviation derivation thereof, for any advertising, promotions, trade
display or other commercial purposes, without the prior written consent of the
other party, except as required for section 4.C.2.


11.               NOTICES.  All notices, requests, permissions, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been duly given, five (5) business days following sending by registered or
certified mail, postage prepaid, when sent, if sent by facsimile (provided that
the facsimile transmission is promptly confirmed by telephone), when delivered,
if delivered personally to the intended recipient, and one (1) business day
following sending by overnight delivery via a national courier service.


12.               GOVERNING LAW.  This Agreement and any and all other matters
between the parties hereto shall be construed in accordance with, and governed
by, the laws of the State of New York, without regard to the application of
conflicts of law principles.



--------------------------------------------------------------------------------

13.               DISPUTE RESOLUTION.  Except as provided above, each party
agrees to submit any and all disputes, claims and controversies arising between
the parties hereto to final and binding arbitration, which shall be administered
by the American Arbitration Association (“AAA”) in accordance with its
Commercial Arbitration Rules then in effect.  Any arbitration brought hereunder
shall be heard by three (3) independent and impartial arbitrators.  Two
arbitrators shall be selected by the respective parties, one by the claimant(s)
and one by the respondent(s).  The third arbitrator shall be appointed by the
two party-appointed arbitrators or by the AAA if such two arbitrators cannot
agree.  The place of the arbitration shall be New York, New York.  Any party’s
refusal to select, or unreasonable delay in selecting, an arbitrator shall be
considered a material breach of this Agreement.  The arbitrators shall have the
authority to grant any equitable and legal remedies that would be available in
any judicial proceeding intended to resolve a dispute.  Notwithstanding the
foregoing, either party shall be entitled to seek preliminary injunctive relief
from any court of competent jurisdiction, pending the final decision or award of
the arbitrators.  The award rendered in an arbitration hereunder shall be final
and non-appealable.  Judgment on the award rendered may be entered in any court
having jurisdiction thereof.  Each of the parties shall keep the proceedings and
any and all transcripts, statements, documents, discovery, correspondence and
all other non-public information produced or otherwise disclosed in connection
with any such arbitration confidential.  Each party shall be responsible for and
shall pay its own direct and indirect costs and expenses incident to any
arbitration brought hereunder, including all attorney fees and travel-related
expenses.  If any dispute arises in connection with this Agreement or the
Services to be provided hereunder, Company shall not be entitled to deduct
monies otherwise due hereunder by way of set off or otherwise.


14.               GENERAL.


a.
Entire Agreement.  This Agreement as set forth herein, together with together
with the Statement(s) of Work contemplated hereunder, represents the entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes any and all prior and contemporaneous agreements, understandings,
documents, negotiations, and/or discussions (whether oral or written) between
the parties.  The Statement(s) of Work are hereby incorporated in and made a
part of this Agreement as if set forth in full herein.  Any terms used in any
Statement of Work but not otherwise defined therein shall be defined as set
forth in this Agreement.



b.
Amendments.  This Agreement and all Statements of Work entered into by the
parties in connection herewith may be amended, modified, superseded or cancelled
and any of the terms, covenants or conditions hereof may be waived only by an
instrument in writing signed by an authorized representative of each of the
parties hereto or, in the case of a waiver, by or on behalf of the party waiving
compliance.



c.
No Waivers.  No express waiver or assent by any party hereto to any breach of or
default in any term or condition of this Agreement shall constitute a waiver of
or an assent to any succeeding breach of or default in the same or any other
term or condition hereof.



d.
No Third Party Beneficiaries.  This Agreement is for the sole benefit of the
parties hereto and their permitted assigns and nothing herein shall give or be
construed to give to any person, other than the parties hereto and such assigns,
any legal or equitable rights hereunder.



e.
Assignment.  Neither this Agreement nor any of the rights and obligations of the
parties hereunder may be assigned by either of the parties hereto without the
prior written consent of the other party (which consent shall not be
unreasonably withheld), provided, however, that either party may assign this
Agreement to an affiliate or to a successor in interest that purchases all or
substantially all of such party’s stock or assets.  Notwithstanding the
foregoing, each party shall remain liable for all of their respective
obligations under this Agreement.  Subject to the first sentence of this Section
21(e), this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns and no other person
shall have any right, obligation or benefit hereunder.  Any attempted assignment
or transfer in violation of this Section 14(e) shall be void.



f.
Severability.  The invalidity of any portion hereof shall not affect the
validity, force or effect of the remaining portions hereof.   If it is ever held
that any restriction hereunder is too broad to permit enforcement of such
restriction to its fullest extent, each party agrees that a court of competent
jurisdiction may enforce such restriction to the maximum extent permitted by
law, and each party hereby consents and agrees that such scope may be judicially
modified accordingly in any proceeding brought to enforce such restriction.



g.
Counterparts.  This Agreement may be executed in several counterparts, each of
which shall have the force and effect of an original for all purposes, but all
of which shall constitute one and the same agreement.  This Agreement, and any
modifications relating thereto, may be executed and delivered by facsimile or
electronic mail.  Any such facsimile or electronic mail transmission shall
constitute conclusive proof of such agreement.




--------------------------------------------------------------------------------

h.
 INDEMNIFICATION.  Company shall indemnify, defend and hold harmless the
Consultant, and each of its members, their affiliates and their respective
directors, officers, employees, representatives, agents, successors and assigns
(collectively, “Indemnitees”) from and against any and all claims, losses,
liabilities, damages, costs, expenses (including, without limitation, attorney
fees and expenses) demands, fines, penalties, injunctions, suits and causes of
action of any kind or nature whatsoever, as incurred (collectively referred to
as “Damages”) instituted by any third party and arising as a result of
information provided by Company to Consultant for dissemination to the public or
approved by the Company prior to dissemination  (“Company Information”)
containing a material untrue statement or the omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, unless said Damages arise out of negligence or willful misconduct of
the Consultant.



Consultant shall indemnify, defend and hold harmless the Company, and each of
its shareholders, their affiliates and their respective directors, officers,
employees, representatives, agents, successors and assigns (collectively,
“Indemnitees”) from and against any and all claims, losses, liabilities,
damages, costs, expenses (including, without limitation, attorney fees and
expenses) demands, fines, penalties, injunctions, suits and causes of action of
any kind or nature whatsoever, as incurred (collectively referred to as
“Damages”) instituted by any third party and arising as a result of Consultant
disseminating or causing dissemination to the public of information, other than 
Company Information, containing a material untrue statement or the omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, unless said Damages arise out of negligence or
willful misconduct of the Company.




IN WITNESS WHEREOF, each party has read this Agreement and agrees to be bound
thereby.  This Agreement shall be effective as of the Effective Date.






Genprex, Inc.


Signature: /s/ RODNEY VARNER                                       


Print Name: Rodney Varner


Title:      CEO




WORLD WIDE HOLDINGS, LLC DBA INVICTUS RESOURCES




Signature: /s/ JEFFREY AUERBACH                                 


Print Name: Jeffrey Auerbach


Title: Managing Partner





--------------------------------------------------------------------------------



EXHIBIT A


WORLD WIDE HOLDINGS, LLC DBA INVICTUS RESOURCES, for GENPREX, Inc.
STATEMENT OF WORK NO. 1


This Statement of Work No. 1 (“Statement of Work”) is entered into as of this
9th day of March 2018 (“Statement of Work Effective Date”), by and between
Genprex, Inc, a Delaware Corporation having offices at 100 Congress Avenue,
Suite 2000, Austin, TX 78701(“Company”), and World Wide Holdings, LLC DBA
Invictus Resources (“Consultant”), pursuant to that certain Master Services
Agreement dated as of March 9th, 2018 by and between Company and Consultant (the
“MSA”).


The parties have entered into the Agreement for the provision of certain
services and deliverables to Company.  The Agreement contemplates that the
parties may enter into specific Statements of Work describing in detail the
services and deliverables to be provided by Consultant to Company.


NOW, THEREFORE, for and in consideration of the foregoing premises, and the
agreements of the parties set forth below, Company or Company Affiliate and
Consultant agree as follows:


1. General.  This Statement of Work sets forth the agreement of the parties with
respect to the services and deliverables to be provided as described herein. 
Except to the extent expressly set forth in this Statement of Work in respect of
the Services described herein, all terms and conditions of the MSA will apply to
this Statement of Work, and this Statement of Work is hereby incorporated into
the MSA by reference.  All capitalized terms not defined in this Statement of
Work will have the meanings set forth in the MSA.


2. Statement of Work Term.  This Statement of Work shall become effective as of
the Statement of Work Effective Date and shall expire in (3 months) after the
execution of this contract unless mutually agreed upon by both parties. The term
of this Consulting Agreement (the “Term”) shall commence as of the Effective
Date and shall continue for a period of (3) months unless mutually agreed upon
by both parties.
 
3. Services.  Consultant shall provide the following Services in accordance with
the terms and conditions of the MSA and the framework set forth in this
Statement of Work:


·
Advise and assist company in developing and implementing appropriate plans and
materials for presenting the Company and its business plans, strategy and
personnel to the financial community



·
Introduce said Company to the financial community



·
With the cooperation of the Company, maintain an awareness during the term of
the agreement of the Company’s plans and strategy as it relates to the financial
community



·
Assist in monthly geographically organized introductions to broker dealers,
micro-cap funds and high net worth individuals to compliment the below services.



·
Introductions to call centers, bloggers, media and newsletter writers.

 
·
Upon receipt of the Company’s approval and in consultation with the Company,
conduct meetings in person or by telephone, with prospective brokers or the
investment public in combination with above marketing programs.



·
Assist company in necessary steps for financial and public relations



·
Consultant will develop a web “landing page” to be linked by online financial
publishers and webpages, which will be operational by the IPO Closing date,
currently estimated to be March 15, 2018.




--------------------------------------------------------------------------------

4. Approach/Organization:  Consultant shall, upon receipt of the $25,000 payment
described below, engage the service providers set forth above, on behalf of the
Company.


5. Fees: In consideration for Consultant’s provision of the services, Company
shall pay to Consultant


(a)
 $25,000 cash payment due on signing of this contract;

(b)
 $60,000 will be due within three (3) business days after closing (“IPO
Closing”) and funding of the Company’s IPO under its SEC Form S-1 registration
statement, Registration No.  333-219386 (“IPO”);

(c)
$85,000 will be due on the thirtieth day after IPO Closing and an additional
$85,000 will be due on the same day of the following month, for a total of
$255,000 during the term of the Agreement.

(d)
The company agrees that after closing of the IPO the Company will issue a
warrant exercisable into 50,000 shares with a term of 3 years priced at 100
percent (100%) of the IPO offering price (currently planned to be $5.00 per
share).  The warrant will have a “cashless” exercise provision, provided that
Consultant will pay to the Company all withholding taxes and other cash outlays,
if any, that may become owing by the Company in connection with exercise of the
warrant. Consultant acknowledges and agrees that, as described in the
Registration Statement, the Company will effect a forward stock split effective
upon IPO Closing and the above referenced 50,000 shares will be post-split
shares.

(e)
The Company will reimburse Consultant for any pre-approved travel or other
expenses and the Consultant shall submit expenses to the Company monthly for
reimbursement.



6. Consultant will pay all fees and expenses of subcontractors and will provide
the Company with all information reasonably requested by the Company regarding
engagement of subcontractors, including services provided, and fees and expenses
charged.  Company may from time to time elect to increase, reduce or eliminate
specific services, with a commensurate adjustment of the Consultant’s fees
stated in Section 5. The Services will be deemed accepted by the Company thirty
days after Company is notified that they have been delivered or performed.


7. In the event the IPO Closing does not occur within thirty (30) days from the
date hereof then either party may, at its option, cancel this Statement of Work
and the MSA.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Statement of Work to be
executed by their duly authorized representatives as of the Statement of Work
Effective Date.




GENPREX, INC.


Signature: /s/ RODNEY VARNER                                       


Print Name: Rodney Varner


Title:      CEO




WORLD WIDE HOLDINGS, LLC DBA INVICTUS RESOURCES




Signature: /s/ JEFFREY AUERBACH                                 


Print Name: Jeffrey Auerbach


Title: Managing Partner







